HENDERSON, Senior Circuit Judge,
dissenting:
I respectfully dissent because I believe that the plaintiffs have not sufficiently alleged concrete injury to themselves satisfying the constitutional requirement of standing. Because of this deficiency, the com*1497plaint in its present form fails to confer on the district court jurisdiction to entertain further proceedings in the case.
Article III, section two of the United States Constitution directs federal courts to adjudicate only “cases or controversies.” Perhaps the most important corollary of this Article III requirement of federal judicial power is that the plaintiff have standing to invoke the jurisdiction of the court. Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556, 569 (1984). The Supreme Court has cautioned that a litigant does not have standing to bring a suit unless he has “alleged such a personal stake in the outcome of the controversy as to warrant his invocation of federal-court jurisdiction and to justify exercise of the court’s remedial powers on his behalf.” Warth v. Seldin, 422 U.S. 490, 498-99, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343, 354 (1975), quoting, Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663, 678 (1962). To establish standing, a plaintiff must allege at an “irreducible minimum” that he has personally suffered some actual or threatened injury as a result of the defendant’s allegedly illegal behavior and that the “injury is likely to be redressed by a favorable decision.” Valley Forge College v. Americans United, 454 U.S. 464, 472, 102 S.Ct. 752, 759, 70 L.Ed.2d 700, 709 (1982).
Resolution of the standing issue in this case revolves around a determination of whether the plaintiffs have alleged an injury-in-fact satisfying the first prong of the tripartite test. The complaint states that black voters and political leaders in the Black Belt counties have suffered a chill of their assoeiational and political rights as a result of the defendants’ discriminatory policies of selective prosecution, unfounded investigations and intimidation of black voters and black political candidates. The majority finds that these allegations adequately set out a distinct injury conferring standing on these parties whether or not the government officials have targeted any coercive measures against the named plaintiffs. Relying on the authority of Laird v. Tatum, 408 U.S. 11, 92 S.Ct. 2318, 33 L.Ed.2d 154 (1972), I disagree and would require a more specific allegation that the interference experienced by the plaintiffs flows directly from an imminent or actual threat that the defendants will pursue their discriminatory and abusive tactics against these particular individuals.
In Laird v. Tatum, the Supreme Court held that a group of citizens did not have standing to challenge the civilian surveillance practice of the Department of the Army. The plaintiffs claimed that the existence of this practice, although there was no actual or imminent danger that they would be surveilled, frustrated their first amendment rights of free expression. While the Court noted that in prior cases the chilling effect of an unconstitutional practice had been found sufficient to confer standing, the shadow on the exercise of constitutional rights in those decisions arose from the plaintiff’s knowledge that he himself was either “presently or prospectively subject to the regulations, proscriptions or compulsions that he was challenging.” Id. at 11, 92 S.Ct. at 2324, 33 L.Ed.2d at 162. Since the citizens in Laird did not make clear the essential connection between the Army’s surveillance activity and the threat to their first amendment rights by showing that they had sustained or were immediately in danger of sustaining a direct injury as a result of the Army’s action, Id. at 13, 92 S.Ct. at 2325, 33 L.Ed.2d at 163 the Court dismissed their claim as a “subjective ‘chill’ ” which did not constitute an injury in fact. Laird, at 14, 92 S.Ct. at 2326, 33 L.Ed.2d at 163-64.
The majority distinguishes Laird because the challenged governmental conduct in this case is not a neutral practice aimed at the general populace but rather an openly discriminatory policy directed toward a discrete group of individuals which has resulted in a “demonstrable objective effect” of chilling the group’s exercise of protected rights. In my view, these distinguishing factors are relevant only so far as they heighten the possibility that these plaintiffs’ rights have been inhibited because of an imminent threat that the government’s intimidation tactics will be turned on them. In the absence of an express allegation of such a causal link, however, I am forced to *1498conclude that the plaintiffs have not sufficiently alleged a personal stake in this controversy justifying their invocation of the jurisdiction of the district court. To the extent that the majority opinion holds that the plaintiffs’ limitation of their constitutional rights based on the government’s purportedly discriminatory treatment of others without any imminent danger that the plaintiffs themselves will be targeted sufficiently alleges a distinct and palpable injury, I respectfully disagree.
Furthermore, I do not believe that the complaint alleges a concrete injury by almost stating that these plaintiffs have suffered a personal harm as a result of the defendants’ conduct. Even under the liberal standards of notice pleading, I cannot square the total absence of any direct allegation of personal harm to the individuals seeking the protection of a federal court1 with the express mandate of our own circuit that the constitutionally required components of standing be pleaded “with a fair degree of specificity.” Steele v. National Firearms Act Branch, 755 F.2d 1410, 1414 (11th Cir.1985). As the Supreme Court has recognized, the concept of Article III standing has eluded a clear and consistent definition. Valley Forge College v. American United, 454 U.S. 464, 475, 102 S.Ct. 752, 760, 70 L.Ed.2d 700, 711 (1982). District courts, faced with an inartfully drawn complaint like the one at issue, already have a difficult task in comprehending challenges to standing. By blurring one of the few bright lines in this area of the law — the requirement that the plaintiff allege a personal injury — I fear that the majority has unintentionally added to the confusion. For this reason as well, I differ with the majority’s conclusion that the plaintiffs have standing to pursue their claims based on the sparse allegations contained in this complaint.

. The majority points to paragraph 68 as the one instance where the plaintiffs allege a specific injury to themselves caused by the defendants’ conduct. That paragraph, however, states only that the defendants conduct is intended to cause the plaintiffs harm, not that they have succeeded. In my view, this is a thin reed upon which to hang a finding that the plaintiffs have fulfilled the constitutional requirement of direct injury.